Exhibit 10.2 AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT dated as of November 22, 2010 among BRISTOW GROUP INC. as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO JPMORGAN CHASE BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A. as Co-Syndication Agents WELLS FARGO BANK, NATIONAL ASSOCIATION, REGIONS BANK, and BBVA COMPASS as Co-Documentation Agents and SUNTRUST BANK as Administrative Agent SUNTRUST ROBINSON HUMPHREY, INC., as Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 2 Section 1.1. Definitions 2 Section 1.2. Classifications of Loans and Borrowings 30 Section 1.3. Accounting Terms and Determination 30 Section 1.4. Terms Generally 31 ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS 31 Section 2.1. General Description of Facilities 32 Section 2.2. Revolving Loans 32 Section 2.3. Procedure for Revolving Borrowing 32 Section 2.4. Swingline Commitment 33 Section 2.5. Term Loan Commitments 34 Section 2.6. Funding of Borrowings 35 Section 2.7. Interest Elections 35 Section 2.8. Optional Reduction and Termination of Commitments 36 Section 2.9. Repayment of Loans 37 Section 2.10. Evidence of Indebtedness 37 Section 2.11. Optional Prepayments 38 Section 2.12. Mandatory Prepayments 38 Section 2.13. Interest on Loans 40 Section 2.14. Fees 42 Section 2.15. Computation of Interest and Fees 43 Section 2.16 [Intentionally Omitted] 43 Section 2.17. Illegality 43 Section 2.18. Increased Costs 44 Section 2.19. Funding Indemnity 45 Section 2.20. Taxes 46 Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs 48 Section 2.22. Letters of Credit 49 Section 2.23. Increase of Commitments; Additional Lenders; Release of Collateral 53 Section 2.24. Mitigation of Obligations 55 Section 2.25. Replacement of Lenders 55 Section 2.26. Alternate Currency Provisions 55 Section 2.27. European Economic and Monetary Union 57 Section 2.28. Reallocation and Cash Collateralization of Defaulting Lender Commitment 59 ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 62 Section 3.1. Conditions To Initial Borrowing 62 Section 3.2. Each Credit Event 65 Section 3.3.
